DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on December 23, 2020 has been entered. Claims 1-9 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the final action interview office action mailed on September 14, 2020.

Response to Arguments
Applicant’s arguments see page 4, filed December 23, 2020, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been removed based on the current claim amendments.
Applicant’s arguments see pages 4-8, filed December 23, 2020, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.

EXAMINER’S AMENDMENT
The Examiner is making an amendment to claim 1 due to addition of language to avoid potential 35 USC § 112(b) antecedent basis rejections. 

1. (Currently Amended) A viewing device for an aircraft pilot, the viewing device comprising: 
a support for positioning on a head of the aircraft pilot; 
a display surface carried by the support and for positioning in a proximity of and facing eyes of the aircraft pilot; 
display means carried by the support and arranged to display augmented reality objects on the display surface; 
acquisition means arranged to act in real time to acquire first data representative of a position and of the orientation of the support, second data representative of the a position and of the orientation of a cockpit of the aircraft, and third data defining congested zones occupied by equipment of the cockpit, and also to acquire the augmented reality objects; and 
processor means arranged to act in real time to define positions and/or orientations and/or shapes and/or sizes for the augmented reality objects by making use in particular of the first data, of the second data, and of the third data, so that all of the augmented reality objects are positioned outside the congested zones but remaining in a field of view of the aircraft pilot when they are displayed on the display surface.

2. (Previously Presented) The viewing device according to claim 1, wherein the cockpit equipment comprises flight instruments and/or a head-up display mirror and/or a structural element of the cockpit.

3. (Previously Presented) The viewing device according to claim 2, wherein the structural element of the cockpit comprises a canopy arch provided with a rear-view mirror.

4. (Previously Presented) The viewing device according to claim 1, including a first inertial unit carried by the support and arranged to contribute to producing the first data.

5. (Previously Presented) The viewing device according to claim 1, including a second inertial unit arranged to contribute to producing the second data.

6. (Previously Presented) The viewing device according to claim 1, including a camera carried by the support and arranged to contribute to producing the third data.

7. (Previously Presented) An aircraft pilot helmet including a visor and a viewing device according to claim 1, the display surface being situated on the visor.

8. (Previously Presented) Eyeglasses including lenses and a viewing device according to claim 1, the display surface being situated on the lenses.

9. (Previously Presented) An augmented reality mask comprising a screen and a viewing device according to claim 1, the display surface being situated on the screen.

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in response to the telephone interview with Joe Muncy on January 21, 2021.



Allowable Subject Matter

Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “processor means arranged to act in real time to define positions and/or orientations and/or shapes and/or sizes for the augmented reality objects by making use in particular of the first data, of the second data, and of the third data, so that all of the augmented reality objects are positioned outside the congested zones but remaining in a field of view of the aircraft pilot when they are displayed on the display surface” as the references only teach HMD’s and helmets for acquiring data position and orientation about the pilot in reference to the cockpit, in addition to solution for avoiding clutter in displays, however the references fail to disclose the specific technical solution with respect to cockpit equipment in which the AR display objects, when clutter is detected, are moved outside the cluttered region but still remain within the operators field of view based on analysis of the first, second, and third data parameters, in relation to the remaining limitations of the claim as the prior art technical solutions either remove objects, emphasize or deemphasize them, or move them completely outside the field of view.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to dependent claims 2-9, these claims depend from allowed base claim 1, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
2011 “Multidimensional Measure of Display Clutter and Pilot Performance for Advanced Head-up Display” – Reference is of particular relevance as it discloses a technique for measuring display clutter in multiple dimensions for advanced heads up displays.
US 2018/0251230 A1 – Reference is of particular relevance to the application as it discloses technical advantages as an aircraft having an augmented reality flight control system integrated with and operable from the pilot seat and an associated pilot headgear unit, incorporating real-world objects with virtual elements to provide relevant data to a pilot during aircraft flight.
US 2017/0032576 A1 – Reference is of particular relevance to the application as it discloses a method for managing the flight of an aircraft which includes augmented and/or virtual reality for increasing the addressable display area, feedback loop by gaze tracking, as well as software aspects such as control of visual density.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry T. Drennan can be reached on 571-270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2618